Citation Nr: 9913951	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for osteoarthritis of 
the right great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

The Board recognizes the arguments presented by the veteran's 
representative in its Informal Hearing Presentation dated 
March 1999.  The Board concurs that an inferred claim for 
entitlement to service connection for hallux valgus has been 
established by the record, as this diagnosis was rendered by 
both military and VA examiners.  Therefore, the Board refers 
this issue to the RO for appropriate development.


FINDING OF FACT

The veteran's right great toe disability is not characterized 
by limitation of motion or by involvement of two or more 
minor joint groups.


CONCLUSION OF LAW

The criteria for a compensable evaluation for osteoarthritis 
of the right great toe have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5010 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). In this case, the veteran 
filed a Notice of Disagreement (NOD) to the initial November 
1996 rating decision.  Therefore, it is an original claim 
placed in appellate status by an NOD taking exception with 
the initial rating award.

Accordingly, the claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA 
has the duty to assist the veteran in the development of 
facts pertinent to that claim.  See Fenderson v. West, No. 
96-947, slip op. at 21 (U.S. Vet. App. Jan. 20, 1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased ratings claims).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson slip op. 
at 19-21.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that the RO granted service connection for 
osteoarthritis of the right great toe in November 1996 and 
assigned a noncompensable evaluation effective from July 
1996.  Service medical records show that, in June 1996, the 
veteran complained of pain and tenderness of the right first 
metatarsal phalangeal joint during the previous three months.  
The x-ray report disclosed osteoarthritis of the first 
metatarsal phalangeal joint with some bunion formation and 
minimal hallux valgus.

At a VA examination in December 1996, the veteran complained 
of pain, cramping, and swelling of the right toe.  He 
reported that he used nonprescription medication as needed 
for pain relief.  Objective findings included a bunion at the 
metatarsal phalangeal joint with some erythema, a normal 
gait, and no swelling or erythema of the right great toe.  
The right great toe exhibited normal flexion, extension, and 
fanning but had slightly decreased strength.  Diagnoses 
included osteoarthritis of the right great toe, bunion at the 
right metatarsal phalangeal joint, and minimal hallux valgus 
of the right great toe.

The veteran appeared at a hearing before the RO in October 
1997.  He testified that he could wear only certain shoes and 
that the "pinchment" is out of the toe on one side.  
However, the majority of his testimony concerned his low back 
disability.

The veteran's osteoarthritis of the right great toe has been 
assigned a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998).  According to the 
rating schedule, traumatic arthritis is to be rated as 
degenerative arthritis and degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  In the absence of limitation of motion, a 10 percent 
evaluation is assigned for x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation is warranted for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered.  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9-
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet.App. 194, 
196 (1997).  The examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain on use or due to flare-ups.  DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).

In summary, the Board concludes that the medical evidence of 
record establishes that there is no limitation of motion of 
the veteran's right great toe.  The VA examination found that 
the right great toe exhibited normal extension, flexion, and 
fanning.  Moreover, the examiner made no objective findings 
of pain during these movements.  The veteran also has not 
reported any impairment of motion of the toe.  The Board has 
considered the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 
(1998).  However, the evidence of record contains no 
objective findings of pain, instability, incoordination, or 
other relevant disability related to the toe.  The subjective 
complaints of pain have not been shown to cause a functional 
impairment of the toe.  Finally, the Board notes that the 
veteran's disability clearly does not involve two or more 
minor joint groups.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability become more severe.  See 38 C.F.R. § 4.1 (1998).  
At present, however, an increased evaluation for 
osteoarthritis of the right great toe is not warranted.  
Therefore, the benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
great right toe disability has resulted in marked 
interference with employment (beyond that contemplated by the 
rating schedule) or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

Entitlement to a compensable evaluation for osteoarthritis of 
the right great toe is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

